OPINION OF THE COURT
TEITELBAUM, District Judge.
I.
Appellants brought a class action suit seeking to enjoin the sale of Everett Gardens by the Secretary of Housing and Urban Development (HUD) to a private developer without rehabilitation requirements and without the Section 8 Certificates attached to the sale of the project pursuant to 24 C.F.R. § 886 (1983).
Appellants alleged, among other things, that the sale violated 12 U.S.C. § 1701z-ll and the regulations promulgated pursuant thereto at 24 C.F.R. § 290.25 (1983) and 24 C.F.R. § 290.27 (1983) and therefore should be set aside in accordance with 5 U.S.C. § 706.
The district court refused to grant the injunction or to set aside the sale, whereupon this appeal ensued.
H.
The issue before us is whether the action of the Secretary should be set aside because it was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or because it was in excess of statutory authority.
Appellants contend that the Secretary’s action of disposing of Everett Gardens without rehabilitation requirements and without Section 8 Certificates should be set *1055aside pursuant to 5 U.S.C. § 706(2)(A) or (C).
We disagree for the following reasons.
III.
Where Congress has granted an agency discretion, the resulting decisions are subject to judicial review only to determine whether the Secretary has exceeded statutory authority or has acted arbitrarily. See Fidelity Federal Savings and Loan Ass’n v. de la Cuesta, 458 U.S. 141, 159, 102 S.Ct. 3014, 3024, 73 L.Ed.2d 664 (1982).
The scope of review in such situations is set forth at 5 U.S.C. § 706:
To the extent necessary to decision and when presented, the reviewing court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning or applicability of the terms of an agency action. The reviewing court shall—
* * * * * *
(2) hold unlawful and set aside any agency action, findings, and conclusions found to be—
(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
# # * jje * sjc
(C) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right____
Agency action is entitled to a presumption of regularity. The burden of proof rests with the party alleging irregularity. See Schweiker v. McClure, 456 U.S. 188, 196, 102 S.Ct. 1665, 1670, 72 L.Ed.2d 1 (1982). This presumption does not, however, prevent a reviewing court from taking a probing, “hard look” at the agency’s action. Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 415-416, 91 S.Ct. 814, 823, 28 L.Ed.2d 136 (1971).
Agency action may not be set aside on grounds that it is arbitrary and capricious if the action is rational, based on relevant factors, and within the agency’s statutory authority. Motor Veh. Mfgrs. Ass’n. v. State Farm Mut., 463 U.S. 29, -, 103 S.Ct. 2856, 2866, 77 L.Ed.2d 443 (1983).
In considering whether agency action is rational, a reviewing court must determine whether the agency considered the relevant data and articulated an explanation establishing a “rational connection between the facts found and the choice made.” Burlington Truck Lines v. United States, 371 U.S. 156, 168, 83 S.Ct. 239, 246, 9 L.Ed.2d 207 (1962).
In considering whether agency action was based on relevant factors, the reviewing court normally must determine whether the agency relied on factors Congress intended it to consider. If the court determines that the agency relied on factors Congress did not intend for it to consider, or has failed to consider an important aspect of the problem, then the action should be set aside as arbitrary and capricious. See Motor Vehicle Mfrs. Ass’n., 463 U.S. at-, 103 S.Ct. at 2867.
In considering whether agency action was within the scope of its statutory authority, the reviewing court first must construe the relevant statute to determine the scope of the agency’s authority and discretion and then must determine whether the action in question lies within that scope. Overton Park, 401 U.S. at 415-16, 91 S.Ct. at 823.
Finally, where, as here, judicial review includes action taken pursuant to agency regulations, validly promulgated regulations have the force of law. Griffin v. Harris, 571 F.2d 767, 772 (3d Cir.1978). Moreover, the agency itself is bound by its own regulations. U.S. v. Nixon, 418 U.S. 683, 695-696, 94 S.Ct. 3090, 3101, 41 L.Ed.2d 1039 (1974). Failure on the part of the agency to act in compliance with its own regulations is fatal to such action. Kelly v. Railroad Retirement Board, 625 F.2d 486, 492 (3d Cir.1980). Such actions *1056are “not in accordance with law.” 1 Bradley v. Weinberger, 483 F.2d 410, 414 n. 2 (1st Cir.1973).
IV.
The statute vesting authority in the Secretary of HUD to dispose of multifamily housing projects is set forth at 12 U.S.C. § 1701z-ll(a):
It is the policy of the United States that the Secretary of Housing and Urban Development (hereinafter referred to as the “Secretary”) shall manage and dispose of multifamily housing projects which are owned by the Secretary in a manner consistent with the National Housing Act and this section. The purpose of the property management and disposition program of the Department of Housing and Urban Development shall be to manage and dispose of projects in a manner which will protect the financial interests of the Federal Government and be less costly to the Federal Government than other reasonable alternatives by which the Secretary can further the goals of—
(1) preserving the housing units so that at least those units which are occupied by low-and moderate-income persons or which are vacant, at the time of acquisition, are available to and affordable by such persons;
(2) preserving and revitalizing residential neighborhoods;
(3) maintaining the existing housing stock in a decent, safe, and sanitary condition;
(4) minimizing the involuntary displacement of tenants;
(5) minimizing the need to demolish projects; and
(6) maintaining the project for the purpose of providing rental or cooperative housing.
The Secretary, in determining the manner by which a project shall be managed or disposed of, may balance competing goals in a manner which will further the achievement of the overall purpose of this section.
Subsection (a) speaks of certain “competing goals” that are relevant to determining the course of action to be taken by the Secretary with regard to a particular case. The legislative history indicates that one of these “competing goals” is the disposition of multifamily housing projects in a cost-effective manner. The others are set forth at (a)(l)-(6) and cover a variety of matters largely concerned with furtherance of certain housing-related needs.2
Subsection (a) further states that the Secretary “may balance” the above “competing goals” to “further the achievement of the overall purpose of this section.” The reasonable inference to be drawn from the language of the statute and from the legislative history is that Congress has vested the Secretary with discretion in deciding in a particular case which of the above “competing goals” are to be furthered and which are not. For example, the Secretary may, in certain circumstances, choose a course of action concerning a particular multifamily housing project that is cost-effective, even though that course of action does not further the housing-related needs enumerated in the statute. 12 U.S.C. § 1701z-ll(a) vests the Secretary with discretion to make such a decision.
*1057Although 12 U.S.C. § 1701z-ll(a) speaks in terms of “policy,” “purpose,” and “goals,” and undoubtedly gives the Secretary discretion, it nonetheless also sets limitations upon the exercise of that discretion and identifies factors which the Secretary must take into consideration in arriving at a particular decision. Subsection (a), in other words, is mandatory and not merely precatory, and provides a basis for judicial review.
Subsection (b), for instance, refers to the “requirements” of subsection (a):
The Secretary is authorized, in carrying out this section—
(1) to dispose of a multifamily housing project owned by the Secretary on a negotiated, competitive bid, or other basis, on such terms as the Secretary deems appropriate considering the low- and moderate-income character of the project, including the number of units in the project occupied by low- and moderate-income persons, and the requirements of subsection (a) of this section, to a purchaser determined by the Secretary to be capable of (A) satisfying the conditions of the disposition; (B) implementing a sound financial and physical management program; (C) responding to the needs of the tenants and working cooperatively with resident organizations; (D) providing adequate organizational staff and financial resources to the project; and (E) meeting such other requirements as the Secretary may determine. (Emphasis added).3
Stated most broadly, the Secretary’s decision in a particular case must be exercised in a manner “consistent with” the “policy,” “purpose,” and “goals” set forth in the applicable statute. See Kirby, 675 F.2d 60, 68 (3d Cir.1982). Put in more precise terms, the “policy,” etc., enumerated constitute the applicable “relevant factors” which must be considered by the Secretary. See Shannon v. HUD, 436 F.2d 809, 819 (3d Cir.1970). As already has been stated, a reviewing court shall set aside agency action if it finds that such action was taken without consideration of these “relevant factors.” See also Russell v. Landrieu, 621 F.2d 1037, 1041 (9th Cir. 1980).
However, although the Secretary is required to consider all the objectives set forth in the statute, there is, of course, no requirement that the specific course of action taken by the Secretary in fact further all of those objectives. If the Secretary makes a reasonable determination that furtherance of one (or more) objective is not feasible in a given instance, then the Secretary is under no duty to act only in a manner which will also further that objective. See Russell, 621 F.2d at 1041.
The above observations indicate the following with respect to the case presently before us. The Secretary must have considered the above “competing goals” in arriving at the decision to sell Everett Gardens without rehabilitation requirements and without Section 8 Certificates attached to the project. If, however, the administrative record reveals that the Secretary reasonably determined that furtherance of one (or more) of those “competing goals” was not feasible, then the Secretary was under no duty to act in a manner which would further that “goal” and this court may not set that decision aside.
Our review of the Secretary’s decision in this case is not limited to 12 U.S.C. § 1701z-ll(a). As was indicated previously, an agency itself is bound by its own validly promulgated regulations.
12 U.S.C. § 1701z-ll(g) requires the Secretary to promulgate such regulations as may be necessary to implement the statute. It states that:
*1058The Secretary shall issue such rules and regulations as may be necessary to carry out the provisions of this sec-tion____
The regulations promulgated pursuant to this provision are at 24 C.F.R. § 290.01 et seq. (1983). Four of these regulations are of particular relevance here.
24 C.F.R. § 290.20 (1983) sets forth the objectives which are to govern the disposition of HUD-owned multi-family housing projects. The language used largely tracks the analysis just presented of 12 U.S.C. § 1701z-ll(a). Subsection (f) is worthy of particular notice in this regard:
(f) These are national objectives and, while local circumstances may make it impossible to meet all the objectives, they should be met to the greatest extent feasible. In some cases the objectives may represent conflicting public policy goals and decisions will have to be madne to balance and choose among various objectives. In these cases discretion and judgment will have to be exercised in designing a program which best meets the national goals of providing affordable housing and preserving and revitalizing neighborhoods.
24 C.F.R. § 290.25(b) (1983) prohibits the sale of formerly unsubsidized projects serving as a lower-income housing resource without subsidies:
Formerly subsidized projects and formerly unsubsidized projects serving as a lower income housing resource, as determined pursuant to § 290.27(c), may not be sold without a subsidy if there is need for low and moderate income housing in the community.
24 C.F.R. § 290.27(c)(1) (1983) sets forth the criteria for determining the kind of subsidy to be provided to a project which has become a lower-income housing resource:
In a project which has become a lower income housing resource, evidenced either by the income levels of the present tenancy generally being at or below the eligibility criteria for subsidy, or its inability to attract higher' income tenants to fill vacancies, subsidy pursuant to 24 CFR Part 886, Subpart B or C, shall be allocated to a sufficient number of units to prevent displacement of eligible tenants and to assure the financial feasibility of the project after sale.
Finally, 24 C.F.R. § 290.7 (1983) states that HUD can, under certain conditions, waive any of these provisions in a particular case. In particular, a waiver can be made upon a finding of “good cause:”
Upon completion of a determination and finding of good cause by the Assistant Secretary for Housing-Federal Housing Commissioner or his or her designee, HUD may waive any provision of this part in any particular case subject only to statutory limitations. Each waiver shall be in writing supported by documentation of the facts and reasons which formed the basis for the waiver.
Not only must the decision of the Secretary to sell Everett Gardens without rehabilitation requirements and without Section 8 Certificates be in accordance with 12 U.S.C. § 1701z-ll(a), it also must comply with the above regulations set forth at 24 C.F.R. § 290.01 et seq. (1983).
y.
Our examination of the administrative record convinces us that the decision of the Secretary to sell Everett Gardens without rehabilitation requirements and without Section 8 Certificates because it would not be cost-effective to do so should not be set aside.
Numerous studies had been conducted by HUD prior to its acquisition of Everett Gardens.
A Property Disposition Appraisal was conducted. It found that the project was blighted and on the front lines of a declining urban area, and that 107 of the 184 units were vacant because they were uninhabitable. The appraisal also found that Everett Gardens was no longer capable of producing an income in excess of the value of the land. It recommended that the project either be demolished and the site *1059sold as vacant land or that it be completely rehabilitated. Given the condition of the project, the only feasible rehabilitation would be “complete gut rehab.” The rent required to support the cost of such rehabilitation, however, would greatly exceed the rental cost of similar, nearby apartments. (A. 345-362).
A Project Statement also was prepared in which the repairs needed to bring the project up to housing codes were specified. The cost of “gut rehab” was estimated at $5.5 million, or $30,000 per unit. (A. 333— 345).
A Property Disposition Review then was compiled by the Area Economist for HUD. Two disposition alternatives were considered: (1) demolition of abandoned/vandalized units and cash sale of the remainder without rehabilitation, but with Section 8 Certificates to qualified residents pursuant to 24 C.F.R. § 882 (1983); or (2) demolition of the entire project and relocation of existing tenants within the neighborhood. The latter alternative was recommended because it would have a more beneficial long-term effect on the neighborhood and would contribute to its stabilization. (A. 322-325).
Finally, a Pre-Acquisition Report was prepared. It stated that the project was detrimental to the neighborhood and that its seriously deteriorated condition precluded a higher occupancy rate without substantial rehabilitation. The report also stated that the project had no economic life “as is” or as repaired and that low market rents would not support the cost of rehabilitation. Sale of the project “as is,” without further HUD involvement, was recommended. (A. 327-332).
A Disposition Recommendation then was prepared by HUD after it acquired title to the project. Once again, the report noted that substantial rehabilitation was needed but was not economically feasible because the estimated $5.5 million cost involved could not be covered by market rents. It was recommended that tenants be provided with Section 8 Certificates pursuant to 24 C.F.R. § 882 (1983) and that they be relocated. (A. 273-274).
A Disposition Authorization then was issued approving the sale of Everett Gardens without rehabilitation requirements and waiving the issuance of the Section 8 Certificates for the project. (A. 266-272).
The Disposition Authorization was accompanied by an Attachment. It stated that the health and safety of the tenants were threatened by conditions in the project and that the project had become uninhabitable. Rehabilitation was ruled out on account of the low market rents in the area and the high cost of rehabilitation. It stated that adequate vacancies to accommodate displaced tenants existed. Demolition of the project was not recommended but was to be left to the purchaser to decide. Displacement of tenants was necessitated by the hazardous condition of the project and the economic infeasibility of rehabilitation. The decision not to issue Section 8 Certificates for the project was based on the infeasibility of rehabilitation. (A. 275-291).
HUD subsequently sold Everett Gardens to a private developer without rehabilitation requirements and without the Section 8 Certificates for the project pursuant to 24 C.F.R. § 886 (1983).
There is a rational connection between the facts as HUD found them and the decision it ultimately reached concerning the disposition of Everett Gardens. Also, while it is not as clear cut as we would like it to be, the administrative record reveals that the Secretary’s decision properly was based on a consideration of the relevant factors in 12 U.S.C. § 1701z-ll(a). It indicates that the Secretary balanced the cost-effectiveness of disposing of Everett Gardens against the competing goals of furthering housing-related objectives and then reached a reasonable decision in accordance with the statute.
Plaintiffs’ most substantial argument relies on 24 C.F.R. § 290.25(b), supra. The terms of that regulation require a subsidy in this case, since HUD concedes that there is an unmet need for housing in the area, *1060and Everett Gardens is a formerly unsubsidized low-income housing resource. (A. 409, 413). The district court correctly held, however, that HUD had made the reasonable determination of “good cause” necessary here to waive that regulation pursuant to 24 C.F.R. § 290.7, supra.
The waiver authorization lists, inter alia, the following facts and reasons for waiver: the project is largely uninhabitable and would be expensive to repair ($5,500,000); the project is in a declining area; Section 8 subsidies are available for all displaced tenants who move; and there are adequate vacancies in the area to accommodate displaced tenants____ Essentially HUD’s position is that it has limited financial resources; that it believes rehabilitation not to be the best way to use those resources; and that it has taken all possible steps to alleviate the hardship of the tenants who will have to be moved. This court finds nothing unreasonable about HUD’s [good cause] determination.
(A. 412-13).
Still, plaintiffs contend that HUD’s decision in this case cannot stand because the waiver regulation’s “good cause” requirement is standardless and improperly authorizes HUD to engage in ad hoc decisionmaking. They note that “[n]o matter how rational or consistent with congressional intent a particular decision might be, [an administrative] determination ... cannot be made on an ad hoc basis by the dispenser of funds.” Morton v. Ruiz, 415 U.S. 199, 232, 94 S.Ct. 1055, 1073, 39 L.Ed.2d 270 (1974) (Bureau of Indian Affairs could not apply a “real legislative rule” to deny benefits where the rule was not published in accordance with required procedures). We cannot agree with plaintiffs’ underlying assumption, however, that all case-by-case administrative waivers of regulatory requirements are necessarily ad hoc and impermissible if made for “good cause.” Where, as here, HUD’s published regulations provide for such a waiver and the particular determination is consistent with the statutory mandate, see supra, a mere showing that the determination was made on a case-by-case basis, without more, is insufficient to upset the administrative decision. See National Wildlife Federation v. Marsh, 721 F.2d 767, 773 (11th Cir.1983).
The judgment of the district court will be affirmed.

. See 5 U.S.C. § 706(2)(A).


. S.Rep. No. 871, 95th Cong., 2d Sess., reprinted in 1978 U.S.Code Cong. & Ad.News 4773, 4796: "The goals of the program include disposition of project in a cost-effective manner in accordance with the objectives of preserving this housing for low- and moderate-income families, preserving residential neighborhoods, maintaining housing in a decent condition, minimizing displacement of tenants, and approving demolition of projects only as a last resort." See also H.Rep. No. 1792, 95th Cong., 2d Sess., reprinted in 1978 U.S.Code Cong. & Ad.News 4872, 4887: "... [T]he goals of the property management and disposition program of HUD shall be to dispose of projects in the least costly fashion while still furthering the policy objectives of: preserving housing units available and affordable to low- and moderate-income families, revitalizing residential neighborhoods, maintaining existing housing stock, minimizing displacement and demolishing projects only as a last resort.”


. See also Kirby v. United States Government, et al., 675 F.2d 60, 68 (3d Cir.1982): "Yet despite what appears to be an unbridled grant of discretion, this court has already recognized that HUD’s broad discretion ... must be exercised in a manner consistent with the national housing objectives set forth in the several applicable statutes.” (Emphasis added.) We can see no reason for treating the statute here in question, 12 U.S.C. § 1701z-ll(a), any differently than we treated the several statutes in Kirby.